
	
		I
		112th CONGRESS
		2d Session
		H. R. 4819
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Ms. Schakowsky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  sound-isolating earphones with multiple balanced armature
		  speakers.
	
	
		1.Certain sound-isolating
			 earphones with multiple balanced armature speakers
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sound-isolating earphones with multiple balanced armature
						speakers, each with non-porous slow-recovery black foam attachment sleeves,
						detachable cable, and with a repeatable frequency response of 18 Hz or more but
						not over 19 kHz with a deviation of +/− 3dB (provided for in subheading
						8518.30.20)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
